Citation Nr: 0711759	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation for 
schizophrenia in excess of 10 percent prior to June 3, 2004, 
and in excess of 50 percent from June 3, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from February 1955 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico which granted service 
connection for schizophrenia and assigned a 10 percent 
disability rating effective May 9, 1989.  

The veteran presented testimony at a personal hearing at the 
RO in February 2001.  A copy of the hearing transcript was 
attached to the claims file.  

In September 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In September 2003, 
the Board remanded this appeal for further development.  

In a June 2004 rating decision, the RO increased the rating 
for the veteran's service-connected schizophrenia to 50 
percent, effective June 3, 2004.  The issue of an increased 
evaluation remains in appellate status, however, because the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement expressing general disagreement with the 
evaluation assigned which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  The Board has rephrased 
the issue on the title page to reflect that a staged rating 
is in effect.

The Board notes that the veteran has disagreed with the 
effective date for the 50 percent disability evaluation 
assigned.  However, as the issue involves evaluation of the 
service-connected schizophrenia for the whole period since 
the initial assignment of an evaluation in 1989 and 
determining the appropriate rating(s) for the whole period, 
the question of the effective date for the 50 percent 
evaluation would be considered in that claim.   


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that prior to September 7, 2001, the 
veteran's symptoms and manifestations result in definite 
impairment of social and industrial adaptability, or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.   

2.  From September 7, 2001, the veteran's symptoms and 
manifestations more nearly approximate occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

3. The competent and probative evidence preponderates against 
a finding that from June 3, 2004, the veteran's symptoms and 
manifestations result in severe impairment of social and 
industrial impairment or total social and industrial 
inadaptability; or occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for schizophrenia have not been met prior to 
September 7, 2001.  38 U.S.C.A. 1155, 5107(a) (West 2002); 38 
C.F.R. 4.1, 4.2, 4.10, 4.132, Diagnostic Code (DC) 9204 
(1996) (prior to November 7, 1996); 38 C.F.R. § 4.130, DC 
9204 (effective November 7, 1996) (2006).

2.  The criteria for an initial evaluation of 30 percent from 
September 7, 2001, to June 3, 2004, for schizophrenia have 
been met.  38 U.S.C.A. 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.130, DC 9204 (effective November 7, 1996) (2006).

3.  The criteria for an initial evaluation in excess of 50 
percent for schizophrenia from June 3, 2004, have not been 
met.  38 U.S.C.A. 1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 
4.2, 4.10, 4.132, DC 9204 (1996) (prior to November 7, 1996); 
38 C.F.R. § 4.130, DC 9204 (effective November 7, 1996) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001 and May 2004; 
rating decisions in April 1994, April 1996, and June 2004; a 
statement of the case in August 1994; and supplemental 
statements of the case in September 2000, July 2001, and July 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in June 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In August 2006, the veteran wrote that he had no 
additional evidence to submit and requested that his case be 
returned to the Board for further appellate consideration as 
soon as possible.  VA has also obtained a medical examination 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Initial increased evaluation for schizophrenia

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for schizophrenia.  A 10 percent evaluation was assigned from 
May 9, 1989.  To the extent that the veteran claimed he was 
worse, the RO agreed and granted a 50 percent evaluation 
effective from June 3, 2004.  He claims that it is more 
disabling than currently evaluated.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

This is a case in which the veteran has expressed continuing 
disagreement with the initial rating assignment.  At the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found, a 
practice known as assigning "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In Meeks v. 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations did not require that the final rating be 
effective the date of the claim. 
 
Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

During the veteran's appeal, the laws and regulations 
governing the evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996), 
38 C.F.R. Part 4, 4.125 to 4.130.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The retroactive reach of that regulation, 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of the change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the regulations in effect prior to November 7, 1996, 
for evaluation of schizophrenia under a general rating 
formula for psychotic disorders, a 100 percent disability 
evaluation is warranted for active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability, and 
a 70 percent disability evaluation is warranted for lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent disability 
evaluation requires considerable impairment of social and 
industrial adaptability; a 30 percent disability evaluation 
requires definite impairment of social and industrial 
adaptability; and a 10 percent disability evaluation is 
warranted for mild impairment of social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code (DC) 9204 
(prior to November 7, 1996).

VA General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The revised regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  A 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  GAF scores ranging from 71 to 80 reflect that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g. temporarily falling behind in school work).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

In a March 1994 decision, the Board reopened a claim of 
entitlement to service connection for an acquired psychiatric 
disorder based on receipt of new and material evidence and 
granted entitlement to service connection for schizophrenia.  
Based on the Board's decision, in an April 1994 rating 
decision, the RO granted entitlement to service connection 
for schizophrenia effective from May 9, 1989, and assigned a 
10 percent disability evaluation with an examination to be 
scheduled to assess the current impairment of his service-
connected psychiatric disorder.  The 10 percent disability 
evaluation was continued in an April 1996 rating decision.  
The case was appealed to the Board which then remanded the 
issue for further development.  After a VA examination in 
June 2004, in a June 2004 rating decision the RO increased 
the evaluation to 50 percent effective from June 3, 2004.    

Service medical records show that inservice the veteran was 
hospitalized for treatment of an acute dissociative reaction 
after which he was medically discharged from service.  

Post service private medical records show that the veteran 
was diagnosed with schizophrenia, chronic, undifferentiated 
type.  Evidence of record shows that the veteran worked at 
several different places and his last employment was as a 
chemical operator for 14 years ending in June 1981 when he 
received disability benefits due to a condition diagnosed as 
panic disorder, effective in June 1981.  Prior to the grant 
of service connection in 1989, several private medical 
records in 1981 and 1982 related to disability insurance 
claims indicate that the veteran was totally disabled.  

Social Security Administration (SSA) records show that in a 
June 1982 decision the veteran was awarded disability 
insurance benefits commencing in March 1982.  All the 
evidence considered was prior to the SSA decision in June 
1982.  

At a VA examination in February 1989, the veteran complained 
of anxiety attacks and nightmares that were alleviated with 
medication.  Clinical findings were that the veteran was 
alert, oriented times three, euthyrmic although his 
countenance was serious.  His speech was logical, coherent, 
and relevant.  He denied having suicidal or homicidal 
ideations, and no hallucinations.  The assessment was chronic 
schizophrenia, undifferentiated type by history which was 
stable.

The veteran was seen for follow-up of medication in April and 
May 1989.  He was euthymic and denied hallucinations and 
suicidal and homicidal ideations.  In May 1989, he was 
discharged from the VA psychiatric clinic given that he was 
in no acute state and that privileges for long term treatment 
had expired.  He was referred to a state facility.  

Outpatient progress notes from a state mental health clinic 
show that the veteran was seen approximately every two or 
three months from June 1989 to July 1996.  He usually went to 
the appointments alone.  When first seen in June 1989 having 
been referred by VA, he described having visual and auditory 
hallucinations.  He had complaints of sleep disturbance.  At 
the following appointments he stated that he was feeling 
better and had fewer visual hallucinations.  He was alert, 
coherent, and oriented times three.  

In December 1989 he reported that he had improved with 
medication.  He no longer had hallucinations.  Mentally he 
seemed stable, his memory seemed integrated, and his speech 
was normal, coherent, and relevant to the theme.  During 1990 
he denied visual and auditory hallucinations, ideas of 
reference and suicidal or homicidal ideas.  He was described 
as relaxed and in contact.  On occasion he reported having 
insomnia and nightmares.  At appointments in 1994, he was 
described as asymptomatic or stable.  In May 1995, he was 
doing well, sleeping regular and eating well.  He denied 
having bad ideas but mentioned sometimes having suicidal 
ideas.  He looked alert, active, conscious, and oriented 
times three.  In August 1995 and April 1996, he was alert and 
coherent and also felt anxious.  Throughout the period he 
continued on medication.

A medical certificate in May 1990 completed by Dr. L.A.T. for 
a long term disability insurance claim notes that the veteran 
had been seen on that date and his subjective symptoms were 
anxiety, nervousness, irritability, restlessness, ideas of 
reference, delusions, and hallucinations.  Objective findings 
were tachycardia, shortness of breath, numbness in the upper 
and lower extremities, dizzy spells, stomach discomfort, high 
blood pressure, and psoriasis.  The diagnosis was 
schizophrenia, undifferentiated type with anxiety, 
depression, and conversion symptoms.  As to degree of 
disability Dr. L.A.T. indicated that the veteran had not been 
able to do any work and would never be able to work.

In May 1994, Dr. L.A.T. wrote that the veteran had been his 
patient since March 15, 1982, and was treated with minor and 
major tranquilizers, hypnotics, and individual psychotherapy.  
He was very nervous, restless, easily upset, irritable, 
suspicious, mentally disturbed, and insomnic.  He did not 
relate with people and quite often argued with his wife and 
sons.  Dr. L.A.T. considered the veteran unable to establish 
normal interpersonal relationships and to present a definite 
impairment to establish and maintain effective relationships 
with people.  He was also unable to adapt himself and to get 
along well in the social and industrial environment 
consequently presenting a definite and considerate impairment 
in both areas.  The diagnosis was schizophrenic disorder 
chronic undifferentiated type.  The psychiatrist opined that 
the veteran was considered to be totally and permanently 
disabled for gainful employment.  

At a VA examination in September 1994, the veteran was alert 
and oriented times three.  His mood was depressed and he 
appeared to be somewhat sleepy.  His affect was blunted.  He 
had poor eye contact and his attention was fair.  His 
concentration was fair as was his memory.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal and exhibited good impulse control.  
The diagnosis was schizophrenia, residual type, and the GAF 
assigned was 75.

The report of a VA Social and Industrial (S&I) field survey 
in September 1994 shows that the veteran had not been 
employed since 1981 and was receiving treatment at a state 
mental health clinic.  The information gathered was not 
consistent as to whether he stayed most of the time at his 
sister's home or at his own house and whether he drove a car.  
The sister described the veteran as ill-humored and he had 
frequent insomnia but was unable to provide additional 
information about the veteran's psychiatric condition or his 
behavior.  A neighbor with whom the veteran conversed related 
that the veteran's conversation was logical and coherent.  
The veteran helped his sister with the house and yard chores 
and fixed things at home.  He described the veteran's 
behavior as adequate and no abnormal behavior was reported.  

A January 1995 supplementary claim for disability benefits 
from an insurance company completed by his attending 
physician noted the veteran was last seen for schizophrenia, 
nondifferentiated type, in January 1994 and his visits were 
every three months.  His subjective symptoms were 
tachycardia, insomnia, gastric sensations, trembling, and 
mental incoodination.  He had not been confined to a 
hospital.  His condition remained unchanged.  He had a 
psychological limitation.  His physical impairment was severe 
limitations of functional capacity.  His mental or nervous 
impairment was severe.  He had significant loss of 
psychological, physiological, personal, and social 
adjustment.  He was totally disabled from any occupation and 
would never be able to resume any work.  He was not a 
suitable candidate for further rehabilitation services.  

VA outpatient treatment records show that in February 1995 
the veteran was referred to a Mental Hygiene Clinic for 
evaluation of psychosis.  He was alert, oriented, coherent, 
and relevant.  He admitted to having occasional 
hallucinations and auditory and visual experiences.  His mood 
was anxious and he was restless.  His memory and intellectual 
functioning was within normal limits.  He had poor insight.  
The assessment was past history of schizophrenia, chronic 
undifferentiated type with no psychosis at present; rule out 
panic attacks without agoraphobia; and rule out somatization 
disorder.  He was admitted to outpatient treatment at a VA 
mental health clinic and was to return three months later.  
In June 1995 he was stable and in control.  

A medical certificate dated in March 1995 from the Mental 
Health Program of Puerto Rico at a Psychiatric Hospital in 
Ponce, Puerto Rico, indicated that the veteran began to 
receive treatment in the Ponce Mental Health Program out 
patient clinics in April 1955 and his last visit was in 
February 1995.  He had never been hospitalized at that 
institution.  He continued to receive treatment in the 
outpatient clinic for chronic schizophrenic reaction of the 
non-differentiated type.  

VA outpatient treatments records in March 1997 show that the 
veteran complained of poor sleep.  He was alert, oriented 
times three, coherent, and with blunted affect and poor 
rapport.  He was not actively hallucinating and had no 
suicidal or homicidal ideations.  He was to return four 
months later.  

At a VA mental disorders examination in June 1998, the 
veteran reported that he had not been hospitalized since 
shortly after service.  He described all sorts of somatic 
symptoms, a sensation of confusion and at times fear.  
Clinical findings were that the veteran was not actively 
delusional or hallucinating but there was looseness of 
associations in his speech and he seemed somewhat depressed.  
He was not considered actively suicidal or homicidal.  His 
affect was somewhat inappropriate, although he was somewhat 
histrionic also.  His mood was depressed.  He was oriented in 
person, place, and time.  Memory was fair and intellectual 
functioning was average.  His judgment was fair and insight 
was superficial.  The diagnosis was schizophrenia, residual 
type, depressed; and some histrionic personality features.  A 
GAF of 65 was assigned.

A certification issued in June 1998 by a psychiatrist at the 
Outpatient clinic of the Ponce Mental Health Program shows 
that the veteran was seen in April 1955 and his last visit 
was in July 1996.  He had not been hospitalized at the 
Psychiatric Hospital in Ponce, and was not receiving 
treatment at the outpatient clinic service at that time.  His 
diagnosis was chronic schizophrenic reactions, 
undifferentiated type.

VA outpatient treatment records in March 1999 show that the 
veteran was alert, oriented times three, coherent, anxious of 
mood, concrete, and referential.  He had no hallucinations, 
or suicidal or homicidal ideations.  

In March 2000 the veteran received VA vocational counseling 
and was found eligible and entitled to vocational 
rehabilitation services.  Achievement of a vocational goal 
was reasonable and feasible.  A supervisory session in 
October 2000 indicated that the veteran was following the 
plan and was well motivated toward course activity.  For the 
months from January to April 2001 when a rating was provided 
for his classes, he received ratings of outstanding or 
satisfactory, and then for the months of July and August 2001 
the ratings were unsatisfactory.  However, he successfully 
completed a 12 month course in electronic mechanic in August 
2001.  He then participated in a plan to help him obtain and 
sustain employment.  In April 2002, however, he stated that 
he had been receiving benefits from SSA based on unemployment 
since 1982 due to his nerves and his case with VA was on 
appeal.  Therefore, for those reasons, he did not desire 
employment. 

VA outpatient treatment records show that in September 2000 
and January 2001 when the veteran was seen for medication 
follow-up purposes, he was cooperative, spontaneous, logical, 
coherent, and relevant.  He was oriented times three.  He was 
not actively suicidal, delusional, homicidal, or 
hallucinating at that time.  In September 2000 he had fair 
judgment, adequate memory, and superficial insight.  In 
January 2001 he was spontaneous, anxious with congruent 
affect and his judgment was considered poor with no true 
insight into his mental condition.  The GAF scores were 55 
and 50 respectively.  

The veteran testified at the RO in February 2001 as to the 
symptoms and manifestations of his psychosis and the effect 
on his daily activities.  

At a VA examination in March 2001, the examiner noted that 
there were no hospitalizations shown in the computer file.  
The veteran lived with his wife.  Clinical findings were that 
he was clean and adequately dressed and groomed.  He was 
alert and oriented times three.  His mood was depressed and 
his affect was constricted.  His attention was good.  His 
concentration and memory were fair.  His speech was clear, 
coherent, and soft.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The diagnosis was 
schizophrenia, residual type with anxiety and depressive 
features, mild.  A GAF score of 80 was assigned.  

The report of an unannounced S&I field survey in April 2001 
indicates that the veteran was clean and dressed.  Although 
previously the veteran and his wife were separated, they were 
once again living together.  He reported that he was 
attending school in the mornings and afterwards he watched 
television and was idle at home.  Sporadically, he conversed 
with his neighbors and visited his relatives.  The veteran's 
wife reported that the veteran seldom was involved in any 
home tasks.  A neighbor who was interviewed reported that the 
veteran was a good person with whom he conversed 
sporadically.  He was mostly at home.  His behavior at home 
was described as normal.  No abnormal behavior was reported.

A Certificate of Graduation issued in September 2001 by the 
Registrar of the Institute of Bank and Commerce certifies 
that the veteran completed all of the requirements for 
graduation in the course of Electronic Technology in August 
2001.  

VA outpatient treatment records for a period from April 2001 
to May 2003 show that the veteran was cooperative, logical, 
coherent and relevant.  There was no evidence of active 
suicidal or homicidal ideation, delusions, or hallucinations.  
His cognitive functions were preserved.  At the majority of 
visits he was oriented in all three spheres but on several 
occasions he was not oriented to time.  He was anxious, with 
depressed affect or inadequate affect.  He was sleepy during 
one interview.  He had impaired judgment and no insight.  His 
memory was also found intact, and that he had adequate 
judgment and superficial insight.  He was adequately dressed 
and kept.  At times he complained of forgetfulness or memory 
loss, and reported occasionally hearing his name called or 
having a sensation of somebody walking by his side.  A GAF 
score of 50 was assigned in April 2001, however, at the other 
visits a GAF score of 55 was assigned.  

A February 2003 handwritten statement from a Professor 
indicates that the veteran made a supreme effort in his 
electronic course to concentrate and to do the jobs that were 
assigned.  But because he had to take several prescribed 
medications his work and tests were deficient even granting 
him special accommodations due to his condition.  His 
medications made him sleepy and he had headaches and 
dizziness.

VA outpatient treatment records for the period from May 2003 
to June 2006 show medication follow-up treatment for 
schizophrenia.  When seen throughout this period he was 
cooperative, spontaneous, logical, coherent, and relevant.  
He was adequately dressed and kept.  At most visits he was 
oriented to place, person, and time.  At several visits he 
was disoriented as to time.  At times he had complaints of 
poor memory.  His memory was variously found to be intact, 
poor, or adequate.  At one visit his judgment was found as 
adequate, however, at other visits, his judgment was poor.  
His insight was superficial or none.  His mood and affect 
were depressed and anxious at most visits. At a visit when he 
expressed his belief that he was not adequately compensated, 
anger was included.  At one visit inadequate affect was 
noted.  There was no evidence of active hallucinations, 
delusions, or ideas of harming self or others.  His cognitive 
functions were preserved.  Where entered, his GAF score at 
outpatient treatment visits was 55.  

A disability evaluation form completed in August 2003 for an 
insurance claim indicated that there was a psychological 
limitation in addition to physical limitations.  His 
mental/nervous impairment was categorized as Class 4, that he 
was unable to engage in stress situations or engage in 
interpersonal relations and had marked limitations.  The 
doctor noted that the veteran had persistent drowsiness as a 
consequence of medication for a mental condition and was 
unable to work.  

At a private psychiatric evaluation in early June 2004, the 
veteran complained of feeling anxious, irritable and angry 
and had sleep disturbance.  He also complained of feeling 
observed, quite anxious and suspicious, claimed that people 
were staring at him and making fun of him when he was out.  
He also had physical complaints.  Clinical findings were that 
he appeared clean and neat.  He was cooperative and 
collaborated with the interview process.  He was alert, 
oriented times three, coherent, logical and relevant.  His 
speech was somewhat pressurized, but there was no evidence of 
looseness of associations or thought derailment.  His mood 
was anxious, irritable, angry, and sad.  His affect was 
constricted to blunt.  He denied having suicidal or homicidal 
ideations yet expressed ideas about not being worth living.  

The veteran expressed ideas with paranoid trends.  He also 
expressed ideas of reference, hopelessness, worthlessness and 
helplessness.  He denied to auditory or visual 
hallucinations.  He verbalized hearing voices in the past.  
He did not appear hallucinative during the interview process.  
He had low self esteem, low energy and interest.  He lacked 
good social skills and had been isolative, avoiding social 
contact and group participations.  His attention and 
concentration were slightly diminished.  There was no 
evidence of gross memory impairment.  His insight and 
judgment were fair.  He was presenting signs and symptoms of 
mood disorder and psychosis that seemed residual at the time 
of the evaluation.  He was taking medication.  The diagnoses 
were schizoaffective disorder, depressed; rule out 
schizophrenia, chronic, undifferentiated type and rule out 
major depression with psychosis.  His GAF was 45-50.  

Two days later, at a VA examination in June 2004, the 
examiner noted that the veteran had been in ambulatory 
psychiatric treatment at a VA clinic for a long period of 
time with a diagnosis of schizophrenia, undifferentiated 
type.  In his last visit to the psychiatrist in the last 
three years, a GAF score of 65 was established by the 
treating psychiatrist.  At the last VA examination in March 
2001, the report established a diagnosis of schizophrenia, 
residual type with anxiety and depressive features with a GAF 
score of 80.  He had also received outpatient treatment at a 
State Psychiatric Outpatient Clinic but was never 
hospitalized.  There was no past history of psychiatric 
hospitalization at a VA medical center.

The veteran reported having completed an electronic course 
through a vocational rehabilitation program.  He was living 
alone, liked to watch television and received visits from his 
son and grandchildren.  The veteran reported his symptoms but 
did not report psychotic symptoms and did not report 
cognitive symptoms.  Clinical findings were that the veteran 
was appropriately dressed with adequate hygiene.  He was not 
spontaneous.  He was alert, aware, and in contact with 
reality.  There was evidence of moderate psychomotor 
retardation.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions and 
no evidence of hallucinations.  He had no phobias, no 
obsessions, no panic attacks, and no suicidal ideas.  His 
mood was depressed.  His affect was constricted and 
appropriate.  He was oriented times three.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal and his judgment was fair.  
His insight was fair.  

The examiner opined that the signs and symptoms described 
were moderately interfering with the veteran's employment and 
social functioning.  There was no impairment of thought 
process and communication.  There was no evidence of 
inappropriate behavior.  The veteran was able to maintain 
basic activities of daily living.  The diagnosis was 
schizophrenia, residual type and no other mental disorder was 
found.  His GAF at that time was 60.  The examiner stated 
that the veteran had moderate symptoms and moderate 
difficulty in social and occupational functioning, which 
meets the DSM-IV criteria to establish a GAF score of 60.  

The examiner opined that after reviewing the claims folder 
and performing a clinical history and mental status 
examination, it was his opinion that the veteran's mental 
disorder was moderately interfering with his social and 
occupational functioning. 

The veteran's wife wrote in May 2004 with a description of 
the veteran's physical and mental condition.  She described 
his symptoms, and treatment and the effect of his mental 
condition on his activities and on his family life.  

VA outpatient treatment records show that although in June 
and October of 2005 and February 2006, he was disoriented as 
to time, when seen in May and June 2006 he was alert and 
oriented in time, place, and person and was well groomed.  
GAF scores assigned during this period were 50 and 55.  

After considering all the evidence of record, it is the 
opinion of the Board that an initial evaluation in excess of 
10 percent under the prior or revised regulations is not 
warranted prior to September 7, 2001.  However, the Board 
finds that an increased rating of 30 percent under the 
revised regulations, but not greater, is warranted effective 
September 7, 2001, the date of an outpatient treatment record 
that showed increased social and occupational impairment.  
Further, an initial rating in excess of 50 percent under the 
prior or revised regulations from June 3, 2004, is not 
warranted for the veteran's service-connected schizophrenia.  

Although the veteran is in receipt of SSA disability 
benefits, the evidence on which the decision was based is 
dated prior to June 1982.  In addition, the Board notes that 
the criteria used by the SSA in making such a determination 
differ from those shown in the regulations by which the Board 
is bound.  

With regard to whether a rating in excess of 10 percent is 
warranted under the prior regulations or under the revised 
regulations from November 6, 1996, the Board finds that a 30 
percent evaluation is warranted from September 7, 2001.  

Prior to that time, although a private medical doctor, Dr. 
L.A.T., indicated in May 1990 and January 1995 that the 
veteran was unable to work, these statements were provided 
for a long term disability insurance claim and included 
symptoms related to other disorders.  In May 1994, Dr. L.A.T. 
opined that the veteran was considered to be totally and 
permanently disabled for gainful employment.  However, at a 
VA examination approximately four months later in September 
1994, a GAF score of 75 was assigned, which reflects 
transient symptoms which are expectable reactions to 
psychosocial stressors.  The Board finds this opinion of 
greater probative value as the VA examiner reviewed the 
entire claims folder to include service medical records and 
private and VA outpatient treatment records, conducted a 
thorough examination of the veteran and the report of an S&I 
survey to verify the veteran's behavior in the community.  

Throughout the period from 1989 to 2001, the veteran's 
schizophrenia was treated with medication and he received 
follow-up outpatient treatment at a VA medical center and 
also at a state mental health facility.  The majority of 
these records reflect that overall the veteran was stable, 
alert, oriented, coherent and relevant and denied visual and 
auditory hallucinations.  Although on one occasion he related 
sometimes having suicidal ideas, he never indicated that he 
had a plan and at other visits, suicidal or homicidal 
ideations were not reported or found.  At a VA examination in 
June 1998 a GAF of 65 was assigned which reflects some mild 
symptoms.  In addition, after evaluation for a VA vocational 
rehabilitation plan, the veteran was enrolled in an 
electronics course in August 2000 and completed a one year 
course.  Howver, the evidence tends to indicate that he 
voluntarily declined employment assistance because he was 
receiving SSA benefits and hoped to receive VA benefits.

At outpatient visits, in September 2000 a GAF score of 55 was 
assigned which reflects moderate symptoms and in January 
2001, a GAF score of 50 was assigned which reflects the high 
end of the range of serious symptoms.  However, at a VA 
examination in March 2001, a GAF score of 80 was assigned 
which reflects transient symptoms.  

These records do not show psychotic manifestations of such 
severity to produce definite impairment of social and 
industrial adaptability or symptoms of occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The evidence shows, however, that although the veteran 
successfully completed his electronics course, his class 
ratings for July and August 2001 were unsatisfactory and a 
professor wrote in February 2003 that due to the medications 
taken by the veteran, his work and tests were deficient.  His 
medications made him sleepy and he had headaches and 
dizziness.  

At a VA outpatient visit in September 2001, he was anxious 
with depressed affect and sleepy during most of the 
interview.  At subsequent visits, although he was adequately 
dressed, cooperative, spontaneous, logical, coherent and 
relevant, he also complained of memory loss and occasionally 
hearing his name and a sensation of somebody walking by his 
side.  At most visits the GAF score assigned was 55 which 
reflects moderate symptoms.  

Accordingly, the Board finds that the symptoms manifested in 
the VA outpatient treatment records beginning on September 7, 
2001, show an increase in disability which more nearly 
approximates a 30 percent evaluation under the new 
regulations.  

With regard to whether a rating in excess of 30 percent is 
warranted from September 7, 2001, under the prior or revised 
regulations, the evidence of record does not show psychotic 
manifestations of such severity to produce considerable 
impairment of social and industrial adaptability.  Although 
he reported occasional auditory hallucinations and a 
sensation that someone was near him although he could not see 
them, on evaluation, active hallucinations were not shown.  
The evidence also does not show occupational and social 
impairment with reduced reliability and productivity.  
Although he had impaired judgment and his mood and affect 
were depressed and anxious, the evidence does not show panic 
attacks, flattened affect, speech problems, and difficulty in 
understanding complex commands or impaired abstract thinking.  
According to his vocational rehabilitation file, he 
apparently sought out whether he was entitled to vocational 
training and he managed to attend and complete a one year 
course.  In addition, he had a relationship with his 
neighbors, though limited, and with his family.  

With regard to whether a rating in excess of 50 percent 
effective from June 3, 2004, is warranted under the prior 
regulations, there was no indication that the veteran had 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability to warrant a 100 percent 
schedular evaluation, or lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability that would warrant a 70 percent disability 
evaluation.  

With regard to whether a rating in excess of 50 percent 
effective from June 3, 2004, is warranted under the revised 
regulations, there was no indication that he neglected his 
personal appearance or hygiene, or that he had spatial 
disorientation or obsessional rituals.  The findings show 
that the veteran was adequately dressed and kept.  The 
majority of the time he was oriented in three spheres, 
although on several occasions, he was mistaken as to the 
date.  His judgment and insight were poor except in April 
2006 when he had adequate judgment.  His speech and thoughts 
were coherent.  Although his mood was anxious and depressed, 
it was not shown to affect his ability to function 
independently, appropriately and effectively.  Although he 
expressed ideas of not being worth living at an examination 
in early June 2004, he denied suicidal ideation at that 
examination and at a VA examination two days later.  Suicidal 
ideation was not shown in other medical records.  Impaired 
impulse control was not shown.  No obsessional rituals were 
noted.  Although the veteran had difficulty in establishing 
and maintaining effective work and social relationships, the 
inability to do so was not shown.  The evidence shows that he 
interacted appropriately with staff when participating in 
treatment programs, he successfully completed a one year 
electronics course, he and his wife had reestablished a joint 
household, he engaged in conversation with his neighbors and 
welcomed visits from a son and grandchildren.  GAF scores 
shown at outpatient treatment ranged from 50 to 55 which 
reflect the high end of the range of serious to mid-range of 
moderate.  These symptoms do not more closely approximate a 
70 percent evaluation.  

As to whether a 100 percent schedular disability evaluation 
is warranted under the amended regulations, the examinations 
do not reflect psychiatric manifestation meeting or 
approximating the requirements for a 100 percent schedular 
evaluation.  Although the evidence shows at several visits he 
was mistaken as to the date, he was not shown as disoriented 
to person or place and the majority of the time he was 
oriented in all three spheres.  At the time of the 
examinations the veteran was alert and cooperative with the 
interview.  There was no indication of lack of minimal 
personal hygiene.  There is no indication that he had memory 
loss for names of close relatives, own occupation, or own 
name.  He had no persistent delusions or hallucinations or 
grossly inappropriate behavior.  Although he occasionally 
expressed having thoughts of suicide, he never indicated that 
he had a plan and there is no indication that he was a danger 
to hurting others.  No gross impairment in thought processes 
or communication was indicated.  These symptoms do not more 
closely approximate a 100 percent schedular evaluation under 
the revised regulations.

Both the old and new regulations for evaluating the veteran's 
psychiatric disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson 
with consideration given to staged ratings.  The Board finds 
that an initial rating in excess of 10 percent for 
schizophrenia is not warranted prior to September 7, 2001.  
Resolving the benefit of the doubt rule in favor of the 
veteran, the Board finds that an initial 30 percent rating 
for schizophrenia, but not greater, is warranted effective 
September 7, 2001, the date of an outpatient treatment 
record, to June 3, 2004.  The Board further finds that an 
initial rating in excess of 50 percent from June 3, 2004, for 
the veteran's service-connected schizophrenia is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)




ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to September 7, 2001, for schizophrenia is denied.

Entitlement to an initial rating of 30 percent for 
schizophrenia from September 7, 2001, to June 3, 2004, is 
granted.

Entitlement to an initial rating in excess of 50 percent for 
schizophrenia from June 3, 2004, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


